DISCIPLINARY PROCEEDING PER CURIAM. OPINION This matter is before the court following disciplinary proceedings conducted pursuant to the Rules Governing Discipline, SCRA 1986, 17-101 to -316 (Repl.Pamp. 1991), in which attorney Thomas C. Esquibel, in accordance with an agreement for discipline by consent, admitted to various violations of the Rules of Professional Conduct, SCRA 1986, 16-101 to -805 (Repl.Pamp.1991). Pursuant to Rule 17-211(B)(1)(a), we adopt the Disciplinary Board’s recommendation that the conditional agreement and consent to discipline be accepted and that Esquibel be disbarred pursuant to Rule 17-206(A)(1). On September 17, 1991, Esquibel was convicted by way of a guilty plea in the District Court for the Thirteenth Judicial District of the State of New Mexico, of the crime of Demanding or Receiving Bribe by Public Officer or Public Employee, a felony offense in violation of NMSA 1978, Section 30-24-2 (Repl.Pamp.1984). On the basis of the conviction, this court summarily suspended Esquibel from the practice of law on October 9, 1991, pursuant to SCRA 1986, 17-207(A)(1) and remanded the matter to the Disciplinary Board for further proceedings. Formal disciplinary proceedings were initiated by the filing of formal charges against Esquibel on October 21,1991, alleging (on the basis of Esquibel’s felony conviction) violations of Rules 16-804(B), (C), (D), (F) and (H) of the Rules of Professional Conduct. In the Agreement Not to Contest and Consent to Discipline filed on November 19, 1991, Esquibel agreed that his conduct was violative of Rules 16-804(B), (D) and (H) and that the sanction of disbarment was appropriate under the circumstances. IT IS THEREFORE ORDERED that Thomas C. Esquibel be and hereby is disbarred from the practice of law pursuant to SCRA 1986, 17-206(A)(1). IT IS FURTHER ORDERED that Esquibel may file a motion for permission to apply for reinstatement, pursuant to SCRA 1986, 17-214(A), three years from the date of his original summary suspension, provided that he has been fully released from probation as having successfully fulfilled all requirements of the Department of Corrections in connection with the sentence imposed upon him as the result of his felony conviction. IT IS FURTHER ORDERED that Esquibel’s compliance with Rules 17-212 and 17-213 will not be required at this time in view of his having filed the appropriate documents at the time of his original suspension. IT IS FURTHER ORDERED that this opinion be published in the State Bar of New Mexico Bar Bulletin and the New Mexico Reports. No costs were incurred in this action. IT IS SO ORDERED.